DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending and are subject to this Office Action. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 02/25/2022 is acknowledged. Group II, claim 10, is withdrawn. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0024] – “cooler 9” should read “cleaner 9”
Paragraph [0025] – “cooler 9” should read “cleaner 9”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" and "12" have both been used to designate the discharge structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
Claim 4, line 4: “while limits flowing of” should read “while limiting a flow of”
Claim 5, line 4: “structure configured discharge” should read “structure configured to discharge”.
 Claim 6, line 3: “discharges the condensed water” should read “discharges the condensed water to”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “a cleaner configured to receive condensed water… and to clean the cooled regenerator discharge gas by a cleaning liquid” because the functional limitation is ambiguous in terms of what structure is covered by the claim. One of ordinary skill would not know what structures are encompassed by the claim as the claim limitation is written in terms of a function/result of the cleaner and does not have sufficiently definite structure. Additionally, it would appear that the claim limitation omits an essential structural element/feature from the cleaner. A packed bed above the second liquid reservoir configured to allow the cleaning liquid to be introduced above the packed bed and fall down the packed bed to contact the cooled regenerator discharge liquid appears to be a critical aspect to enable cleaning of the cooled regenerated discharge gas and collection/storage of the cleaning liquid below the packed bed within the second reservoir. The Examiner notes that while other limitations including “absorber”, “regenerator” and “cooler” are also written with “configured to” language, the terms are recognized by one of ordinary skill in the art as having sufficiently definite structure for performing the claimed function as they are well known in the art. However, the “cleaner” is not considered sufficiently definite and omits an essential structural element, making the claim incomplete. 
Claims 2-9 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 

Claim 4 is indefinite for reciting “a one-way mechanism that allows the cleaning liquid to flow from the second liquid reservoir into the first liquid reservoir, while limits flowing of the condensed water from the liquid reservoir into the second liquid reservoir” because there is insufficient definite structure of the one-way mechanism, one of ordinary skill would not know from the claim terms what structure or steps are encompassed by the claim, and in view of the specification and dependent claims 5 and 6, it is unclear how the disclosed discharge structure enables the function recited in claim 4. The specification and claims 5-6 recite that the one-way mechanism comprises a discharge structure configured to discharge condensed water stored in the first liquid reservoir. It is unclear how the discharge structure allows for the cleaning liquid from the second liquid reservoir to flow into the first liquid reservoir. One of ordinary skill reading claim 4 would reasonably conclude that there is a mechanism between the first and second liquid reservoirs that allows for passage of the cleaning liquid from the second reservoir to the first. However, the discharge structure is illustrated and disclosed as being connected to only the first liquid reservoir. As such, it is unclear what structure is encompassed by claim 4 and it is unclear how the discharge structure recited in claims 5-6 and the specification enables the claimed function. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a carbon dioxide capturing system as recited in claim 1. Specifically, no prior art appears to disclose a cleaner having a first and second liquid reservoir.
The closets prior art is EP3097970 A1 (cited in the IDS dated 12/23/2021, herein after referred to as Toshiba). Toshiba discloses a carbon dioxide capture system comprising an absorber column 20, a regenerator column 30, a washing unit 40 comprising a packed bed or tray 40a, and a cooler 51 (Figure 1; [0014]; [0028]; [0035]). Toshiba differs from the claimed carbon dioxide system in that the cooler is positioned after the cleaner whereas the claimed invention recites a cooler positioned before the cleaner in order to cool the regenerator discharge gas and provide a cooled regenerator discharge gas for the cleaner. Additionally, the cleaner disclosed by Toshiba does not comprise a first and second liquid reservoir. 
Therefore, no prior art discloses or suggests a cleaner with a first and second liquid reservoir as claimed and claims 1-9 are indicated as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772